DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 requires that a wall of the tunnel is inclined in a “the conveyance direction”, but the conveyance is an intended use of the apparatus and therefore the direction of incline is not structurally defined but rather defined by a motion which is not actually required of the apparatus.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 8, and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Uckelmann (2013/0108726).
Uckelmann teaches a device for producing 3D models comprising:

- a conveyor for moving feedstock including the 3D model through the tunnel, see conveyor [0037] and as depicted in Fig. 9 the feedstock 2050/2060b and 
- a coater (see 2080 which is equivalent to 630 in other figures and understood as a coater [0235-39] that applies powder/particulate material.
	The step of applying loose particulate material is intended use but in any case Uckelmann teaches the same, the conveyor moves in a conveyance direction as per arrow 11 (Fig. 9) and in regard to a portion remains loose – the claim is not particularly limited particularly wherein it is an apparatus claim (and intended use) – the material remains loose at least until it is treated with the laser 2040.
	In regard to the requirement that the coater is located “at an entry opening”, the coater per Fig. 9 is understood to be within 3010 of Fig. 10 – the coater is understood to be sufficiently “at an entry opening” as claimed – as the coater would be located after 3000 and there is not a specific requirement on the exact location.  
Further, while the teaching does not explicitly state that the coater is at an entry opening, as per MPEP 2144.04 VI. C., the placement of parts is not patentable without a showing of criticality.  If it were argued that the coater is not sufficiently in the same exact location as the applicants “entry opening”, it would nonetheless be routine to modify the location to meet the requirement of being at an entry opening.  It is clear that the coater is within the process chamber 3010 [0255] and to put “at an entry” would be a slight rearrangement of the location if it were not considered already to have the same 
The teachings include linear guides [0189, 201] upon which the coater moves (though directed to different embodiments, it is understood that the coater moves on the slider/linear guides).
In regard to the particulate material, per the claim, the coat “applies a layer of loose particulate material” – this is an intended use of the apparatus.  The limitation is read analogously such that the system is capable of applying such material – see further that the coater is on linear guides “for applying an additional layer...” therefore the additional layer and the use of the particulate is intended use of the apparatus – since Uckelmann teaches the same application of material, the apparatus has the appropriate structure to carry out the claimed use.
Regarding claim 2, the chamber has upright walls as depicted.  
Regarding claim 4, further to the aspects of claim 1 described above, all elements are met per Fig. 9, wherein the feedstock travels at an angle of greater than 0.
Regarding claim 5, the teachings include a laser [0203].
Regarding claim 6, as per claim 3 the coater moves along guides, per Fig. 9 it moves in an inclined direction.
Regarding claim 8, all elements of the claim are met per above, including the tunnel and angled deposition by the coater.
Regarding claim 9, the teachings include a region for unpacking –while removal of powder is intended use, the teachings include such a step [0238-240].

Claim Rejections - 35 USC § 103
Claims 2, 7 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uckelmann (2013/0108726).
Regarding claim 2, To the extent that it is determined that Fig. 10 does not explicitly show upright walls, the purpose of the walls is to act as a chamber to enclose the apparatus – the selection of the shape of the walls, i.e. upright, for example, would have been obvious based on a selection of shape, see MPEP 2144.04 IV. B.
Regarding claim 7, the opening of the tunnel is not depicted but to deviate the size of an object would have been obvious to one of ordinary skill in the art, see MPEP 2144.04 IV. A. 
Regarding claim 21, the teachings do not include inclined walls, but, particularly wherein a direction of inclination is indefinite, it would be obvious to modify the shape of the walls for any reason with an expectation of operability.  The inclination of the walls is a routine change of shape, which as per MPEP 2144.04 IV. B. is obvious without a showing of criticality.  The specification does not teach any such criticality.


Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 
There are no particular arguments over the prior art, but the Office agrees the rejections over Jani have been overcome.  The rejection over Ucklemann is maintained, but modified to address the current claim language.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715